NOTICE OF ALLOWABILITY
Terminal Disclaimer
The terminal disclaimer filed on 10 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/339,472 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1–3, 5–13, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 3 and 5 properly incorporated subject matter indicated allowable in the previous Office action for reasons given there.
Independent claim 1 has been amended to include the subject matter of previously pending claim 4. Applicant argues first that that the opening 22 of Mori is cylindrical, and therefore, it is not possible for the dispensing opening of Mori to have a width that increases with height above the bottom of the guide. The Office does not agree, because even the fig. 3 of Mori reproduced in Applicant’s remarks seem to show a distal end of 22 being curved upwards, where this flow section would only be occupied by a beverage that flowed at an increased height above the bottom.
However, Applicant also argues that the dispensing outlet 22 of Mori has a horizontal entry, and not an upright entry as claimed. On review, the Office agrees. While Mori has a portion that the Office finds to be upright—though Applicant disagrees—this is a miniscule portion of the outlet, and is not fair grounds to find that the guide outlet itself has an upright entry as claimed. A properly upright entry would be at least mostly upright, just as illustrated in Applicant’s submitted fig. 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOHN J NORTON/Examiner, Art Unit 3761